DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 	This is a NON-FINAL OFFICE ACTION in response to the present Application filed 10/17/2019. Claims 1-13 are pending in the Application.  

Continuity/ Priority Information
The present Application 16655988, filed 10/17/2019 claims foreign priority to   EUROPEAN PATENT OFFICE (EPO) Application 18203819, filed 10/31/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show   descriptive legends in the functional blocks for Fig. 1, as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 
 
Claim Objections
Claims 1-13 are objected to because of the following informalities:   
The reference characters enclosed within parentheses corresponding to elements recited in the detailed description of the drawings do not carry patentable weight and therefore are not necessary, since the elements are already described in the specification. Remove the reference characters with the parentheses for clarity.
The Claims require line indentation to separate the elements. See MPEP 608.01(i). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.
Claim 1, amend the expressions as follows:  
replace the preamble with “An anti-tearing protection system of a non-volatile memory unit, comprising:”
replace “memory blocks being intended”  with “memory blocks are configured”.
replace “memory blocks being arranged to be read” with “memory blocks are configured to read in a first read mode”.

 replace “the user data in a respective memory block are considered to be correct according to the second read mode if its error detection code equals the first given value and if the user data as read in the second read mode are determined to be identical to the user data as read in the first read mode”,  with  “the user data in a respective memory block are  correct according to the second read mode if the error detection code equals the first given value and if the user data in the second read mode are identical to the user data  in the first read mode”.
replace “wherein the correctness of the user data is arranged to be used for determining which one of the first and second memory blocks  should be updated next by a memory write unit   of the system” with 
“wherein the corrected user data are configured to update one of the first and second memory blocks using a memory write unit of the system”.  
Similar Claims corrections should be made where applicable. Appropriate correction is required.
Claims 2-6, amend line 1 “The anti-tearing protection system….”
Claim 7, line 1 “An integrated circuit….”
Claims 8-12, line 1 “A method of operating…”
The claims are generally narrative and indefinite, failing to conform to current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, limitations “the user data in a respective memory block are considered to be correct according to the first read mode if its error detection code equals a first given value, said first rule set comprising a first memory read threshold” and “wherein in the processing unit (9), the user data in a respective memory block are considered to be correct according to the second read mode if its error detection code equals the first given value and if the user data as read in the second read mode are determined to be identical to the user data as read in the first read mode” are. It is unclear how one is able to determine the correct user data using a first / second read mode to correct the data. According to the specification, the robustness of the data in the memory blocks 5, 7 is arranged to be checked or verified using three different or independent memory read modes or operations, namely a first read mode, referred to as a normal read (NR) mode, a second read mode, referred to as a write margin read (WMR) mode, and a third read mode, referred to as an erase margin read (EMR) mode.. 

Claims 1, 4, the expression “its error detection code” lacks antecedent basis because of the inclusion of the term, “its”.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over
PARK et al. (U.S. Pub. No. 20170287564) Pub. Date:  October 5, 2017in view of D'ABREU et al. (U.S. Pub. No. 20140173180).
Regarding independent Claim 1, PARK discloses a memory system and an operating method, comprising: 
a first and a second memory blocks [0034] FIG. 2 is a block diagram illustrating a semiconductor memory device of FIG. 1. [0037] The memory cell array 110 may include a plurality of memory blocks BLK1 to BLKz. The memory blocks BLK1 to BLKz may be coupled to the address decoder 120 through word lines WL. The memory blocks BLK1 to BLKz may be coupled to the read and write circuit 130 through bit lines BL1 to BLm. Each of the memory blocks BLK1 to BLKz may include a plurality of memory cells.
“the first and second memory blocks  are configured to read in a first read mode” [0060] At step S130, the control logic 140 may receive the command CMD for the first read operation and the information about the initial setting read voltage from the controller 1100, and control the address decoder 120, the read and write circuit 130, and the voltage generator 150 to set the read voltage Vread based on the provided information about the initial setting read voltage and to perform the first read operation according to the set read voltage Vread.  
[0062] When it is determined that the ECC correction is possible at S140, the error correcting block 1150 may correct errors in the read data by using the ECC and output the error-corrected data to the host at step S170.
“the first and second memory blocks  are configured to read in a second  read mode” [0067] At step S160, the control logic 140 may control the address decoder 120, the read and write circuit 130, and the voltage generator 150 to perform the second read operation according to the read voltage Vread set at step S150. The control logic 140 may output read data read as a result of the second read operation to the controller 1100. 

“memory blocks are updated” [0029] The error correcting block 1150 may detect and correct errors in data read from the semiconductor memory device 100 by using an error correction code (ECC). For example, the error correcting block 1150 may compare the number of detected error bits with a maximum number of allowable error bits, and correct the detected error bits when the number of the detected error bits is less than the maximum number of allowable error bits. 

Regarding independent Claim 1, and dependent Claims 6, 8, 11, PARK does not explicitly disclose “the data set further comprising counter data indicating which memory block was updated last”. However, PARK discloses Par. [0029] the error correcting block 1150 may detect and correct errors in data read from the semiconductor memory device 100 by using an error correction code (ECC). For example, the error correcting block 1150 may compare the number of detected error bits with a maximum number of allowable error bits, and correct the detected error bits when the number of the detected error bits is less than the maximum number of allowable error bits.
In analogous art, D'ABREU et al. (U.S. Pub. No. 20140173180) discloses [0017], the controller 120 includes a set of counters 122 that are configured to track read accesses performed to the regions 110-112 of the non-volatile memory 104. The set of counters 122 includes multiple counters, including a first counter (counter 1) 140 and an 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the device as taught by D'ABREU in the device of PARK to access a particular region of the non-volatile memory that is tracked by the particular counter as to take remedial action to the particular region of the non-volatile memory by updating a particular region.
 
Regarding Claims 2, 3, PARK discloses “first and second read threshold” [0026] The processing unit 1120 may control general operations of the controller 1100. The processing unit 1120 may control the semiconductor memory device 100 to control a read voltage of a second read operation through repeated read operations with the read voltage gradually varying according to an error detection result of the error correcting block 1150 and a read retry table.

Regarding Claims 4, 5, PARK discloses the first and second memory blocks are configured to read in a third read mode [0023] According to an embodiment, when a read request is input from the host, the controller 1100 may select one of a plurality of initial setting read voltage indexes according to an option parameter stored in the semiconductor memory device 100 and may control the semiconductor memory device 100 to perform a first read operation. In addition, when the controller 1100 

Regarding Claim 7, PARK discloses integrated circuit [0031] The controller 1100 and the semiconductor memory device 100 may be integrated in a single semiconductor device to form a solid state drive (SSD).
Regarding Claims 9.10, correct according to the first read mode and incorrect according to the second read mode; 
[0061] At step S140, the error correcting block 1150 of the controller 1100 may detect an error in the read data of the first read operation provided from the semiconductor memory device 100 and compare the number of bits of the detected error with a maximum number of allowable error bits to determine whether ECC correction is possible. [0062] When it is determined that the ECC correction is possible at S140, the error correcting block 1150 may correct errors in the read data by using the ECC and output the error-corrected data to the host at step S170.

Regarding Claims 12, 13, PARK discloses the first memory block is determined to be incorrect;  [0063] A threshold voltage distribution of the memory cells included in the memory cell array 110 of the semiconductor memory device 100 may be increased or decreased according to retention characteristics. Therefore, as a specific cycling and storage time passes, error bits of the data read by the first read 
[0064] When it is determined that it is impossible to perform the ECC correction of the data read as the result of the first read operation at S140, the controller 1100 may control the semiconductor memory device 100 to set the read voltage according to the read retry table at step S150. 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 2, 2021
Non-Final Rejection 20210331
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov